Citation Nr: 0822463	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-21 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 9, 1961 rating decision that severed service 
connection for rheumatic heart disease, for purposes of 
accrued benefits.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to November 1945.  He died in September 2003.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which, in pertinent part, denied service 
connection for cause of the veteran's death.  This appeal 
also arises from an August 2007 RO decision which found no 
clear and unmistakable error in a January 9, 1961 decision to 
sever service connection for the veteran's claimed rheumatic 
heart disease.

The Board notes that in a November 2005 decision, the RO 
found that new and material evidence had not been submitted 
to re-open the appellant's claim for service connection for 
cause of death.  However, the Board also observes that after 
the initial March 2004 RO decision which denied service 
connection for cause of death, the appellant submitted a 
request for reconsideration in January 2005.  The Board 
interprets the request for reconsideration as a Notice of 
Disagreement (NOD) with the March 2004 RO decision.  As the 
request was submitted within one year of the March 2004 RO 
decision, it is considered timely.  See 38 C.F.R. § 20.302(a) 
(2007).  Thus, the Board will not conduct a New and Material 
Evidence analysis as the March 2004 RO decision denying 
service connection for cause of death has not become final.  
38 C.F.R. § 20.302(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an unappealed rating action dated January 9, 1961, the 
RO severed service connection for rheumatic heart disease.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  The veteran died in September 2003 as a result of 
arrhythmic sudden death due to cardiomyopathy due to coronary 
artery disease.

5.  The persuasive evidence of record demonstrates a disease 
or injury which caused or contributed to the veteran's death 
was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the January 9, 1961, 
rating decision severing service connection for rheumatic 
heart disease was not clearly and unmistakably erroneous and 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2007).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in correspondence 
from the RO dated in January 2004 and July 2005.  Those 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that the VCAA is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Adequate opportunities 
to submit evidence and request assistance have been provided.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service records show that in May 1945, the veteran was 
treated for a fever.  It was noted that the cause of the 
fever was undetermined.  The veteran also complained of pain 
in his right shoulder and the calf of his left leg.  The 
examiner found no swelling of the joints, sore throat, cough, 
or chills.  The record shows that the physical examination 
was negative except for slight tenderness in the right 
shoulder and calf of the right leg.  The November 1945 
separation examination noted a history of fever of 
undetermined origin.  The cardiovascular system was noted to 
be normal.  The examiner stated that the heart was normal, 
and the veteran's pulse was full and regular.  The condition 
of the arteries and veins was reported to be normal.  The 
only defects noted at separation from service were acne 
vulgaris and 1st degree pes planus.

In a December 1945 rating decision, the RO denied service 
connection for rheumatic fever.  It was noted that rheumatic 
fever was not shown by the evidence of record.

On VA examination in September 1946, the veteran reported 
that he developed rheumatic fever in April 1945 while in the 
East Indies.  The examiner stated that the veteran's heart 
was not enlarged to percussion, and the sounds were regular 
and of good quality.  A short, soft murmur was brought out by 
exercise.  No dyspnea, cyanosis, or edema was present.  An X-
ray showed that the heart and aorta were within normal limits 
in size and shape.  The examiner opined that the veteran had 
rheumatic fever with residuals of potential rheumatic heart 
disease.

Service connection for residuals of rheumatic heart disease 
was established by the RO in October 1946 with an initial 
evaluation of 10 percent.  This decision was based on the 
results of the September 1946 VA examination.

The veteran told a VA examiner in September 1948 that he was 
first aware of his rheumatic heart disease while in the East 
Indies around June 1944.  It was noted that the veteran had 
never been treated for a heart condition.  No murmur was 
heard after exercise in the standing or prone positions.  
Blood pressure and a tolerance test were within normal 
limits.  No dyspnea, cyanosis, or edema was found.  An 
electrocardiogram (ECG) showed a normal sinus rhythm and 
sinus tachycardia within normal limits.  The examiner opined 
that rheumatic heart disease residuals were not found 
clinically, and residuals of rheumatic fever were not found.

Private medical correspondence from G.G.T., M.D., dated in 
December 1948, states that the veteran's heart was "enlarged 
to left one cm with a diastolic murmur, mild over mitral 
valve."  Dr. T. opined that the veteran had an old rheumatic 
heart disease.

During a personal hearing before members of the Board in 
February 1949, the veteran stated that he was not positive 
that he had rheumatic fever while on active duty.  He said 
that he overheard doctors say that his temperature was up 
when it should be down, and that was a sign of rheumatic 
fever.

A VA treatment record from September 1950 shows that the 
veteran had no increased cardiac dullness to the left.  The 
examiner found no murmur to be heard while standing after 
exercise or while in the prone position.  No dyspnea, 
cyanosis, edema, or arteriosclerosis was found.  An ECG was 
normal.  The examiner gave a diagnosis of rheumatic heart 
disease from history with no symptoms.

During a nationally authorized review in March 1960, the RO 
proposed to sever service connection for residuals of 
rheumatic heart disease.  The RO found that the October 1946 
rating decision which established service connection 
contained a clear and unmistakable error in that there was no 
evidence of rheumatic heart disease during the veteran's 
active service.

The RO submitted the veteran's claims file to the Office of 
the Chief Medical Director (CMD).  After reviewing the file, 
the CMD opined in September 1960 that the symptoms manifested 
by the veteran during his service were not indicative of 
rheumatic heart disease.  It was noted that the information 
was not sufficient to determine the correct diagnosis of the 
veteran's complaints.

In October 1960, the RO sent the veteran a letter reiterating 
the proposal to sever service connection for rheumatic heart 
disease.  Service connection was severed via a January 1961 
RO decision which held that the October 1946 decision 
involved clear and unmistakable error in that there was no 
evidence of rheumatic heart disease in service.  The veteran 
did not appeal this determination and it became final.

Private treatment records show that the veteran was admitted 
to a hospital in September 2003.  His wife had noticed that 
the veteran seemed more confused and had hallucinations with 
increased cough, chest congestion, and respiratory distress.  
An ECG showed that the right ventricle, right atrium, and 
left atrium appeared to be at the upper limits of normal 
size.  The left ventricle appeared to be normal size with 
possible mild concentric left ventricular hypertrophy and 
probable mild generalized decrease in overall left 
ventricular function.  Initial chest films demonstrated peak 
congestive heart failure with pulmonary venous hypertension, 
pleural effusion, and possible middle lobe air space disease.  
The veteran died on September [redacted], 2003.  The death certificate 
lists the cause of death as sudden death-arrhythmic, due to 
cardiomyopathy, due to coronary artery disease.  Severe 
chronic obstructive pulmonary disease was listed as another 
significant condition which contributed to the veteran's 
death.  No autopsy was performed.

Private medical correspondence from P.W.D., M.D., dated 
November 2003, states that the veteran had a cardiomyopathy 
of undetermined etiology.  It was noted that the enlarged 
heart did play a large role in the veteran's demise.  Dr. D. 
observed that the veteran had a history of rheumatic heart 
disease.  Because of the results of an ECG, Dr. D. opined 
that the veteran's enlarged heart most likely was not a 
result of his rheumatic heart disease in the past.

Dr. D. wrote an additional letter in January 2005 that states 
that the veteran had a cardiomyopathy that contributed to his 
death.  He opined that because of the veteran's history of 
rheumatic heart disease and his cardiomyopathy, the 
cardiomyopathy was due in part most likely to his rheumatic 
heart disease.  He also noted that the heart disease 
contributed to the veteran's demise.

CUE Claim for Purposes of Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003. It does not affect 
cases involving deaths prior to that time, such as this case.

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct appeal."  
DeShotel v. Nicholson, 457 F.3d 1258 (2006) (quoting Andrews 
v. Nicholson, 421 F.3d 1278, 1283 (2005)).

Federal regulations in effect at the time of the January 9, 
1961 rating decision included the following provision:

(D)  Severance of Service Connection.  Service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government.)  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to claimant or representative.  
Ratings for carious or missing teeth, pyorrhea, or Vincent's 
disease will not be submitted.  If the proposal is approved 
on review by Central Office, the claimant will be notified of 
the contemplated action and furnished detailed reasons 
therefore and will be given a reasonable period, not to 
exceed 60 days from the date on which notice is mailed to his 
last address of record, for the presentation of additional 
evidence.  38 C.F.R. § 3.105(a)(D) (as revised May 29, 1959).

Based upon the evidence existing at the time of the 
unappealed January 9, 1961, rating decision, the Board finds 
the record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the error.  The evidence of 
record shows that the RO correctly applied the appropriate 
regulatory provision, 38 C.F.R. § 103.5(a)(D) (as revised May 
29, 1959), by obtaining the requisite medical evidence from 
VA examinations performed in September 1948 and 
September 1950 , submitting it for Central Office review in 
August 1960, getting approval by Central Office in 
September 1960, informing the veteran of the proposal in 
October 1960, waiting the appropriate time for the veteran to 
respond, and then severing service connection in 
January 1961.

The appellant claims, in essence, that the complete service 
treatment records were not before the RO at the time of the 
January 9, 1961 rating decision.  She submitted photocopies 
of service treatment records dated in May 1943, May 1945, and 
June 1945 that she said were missing from the file at the 
time of the January 1961 decision.  The Board finds, however, 
that original copies of the May 1943, May 1945, and June 1945 
service treatment records submitted by the appellant were 
already in the claims file within the veteran's service 
records.  The Court has stated that "[s]ilence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record."  See Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996).  Thus, the Board cannot 
find that the RO didn't consider the May 1943, May 1945, and 
June 1945 service treatment records that were of record at 
the time of the January 1961 RO decision merely because they 
were not specifically referenced.  No competent evidence of 
record shows that the service treatment records are 
incomplete.  Therefore, for purposes of accrued benefits, the 
appeal as to CUE in the January 9, 1961, rating decision must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection can be granted for certain diseases, 
including cardiovascular-renal disease and organic heart 
disease, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases 
(including cardiovascular-renal disease and organic heart 
disease) become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends essentially that the 
veteran's death in September 2003 as a result of residuals of 
rheumatic heart disease incurred during the veteran's active 
service.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  In this regard, 
the Board finds the absence of any mention of rheumatic fever 
in the service treatment records to be persuasive evidence 
that the veteran did not incur rheumatic fever during 
service.  Although a service treatment note from May 1945 
states that the veteran was treated for a fever, the note did 
not say he was treated for rheumatic fever.  Also, it appears 
that the fever was acute and transitory, as the veteran's 
separation physical in November 1945 states that the veteran 
had a normal cardiovascular system, normal heart, and normal 
arteries and veins.

The Board also finds it significant that the veteran stated 
in his February 1949 Board hearing that he was not positive 
that he had rheumatic fever while on active duty.  He said 
that he overheard doctors say that one of his symptoms was a 
sign of rheumatic fever.  However, no diagnosis of rheumatic 
fever was given.

The Board has considered the September 1946 VA examiner 
opinion and the December 1948 letter from Dr. T. which state 
that the veteran had old rheumatic heart disease.  However, 
it is not clear that either of these physicians reviewed the 
claims file.  Neither of them performed an ECG.  Also, it 
appears that they both based their opinions on the veteran's 
self-recounted history of rheumatic fever.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.).  As the September 1946 VA 
examination report and December 1948 letter from Dr. T. do 
not indicate that the examiners performed all necessary tests 
(such as an ECG) and appear to rely on the veteran's self-
reported medical history, the Board finds their opinions to 
be of less persuasive value.

The Board finds the September 1948 VA examiner's opinion to 
be of more persuasive value because the examiner based his 
opinion on the results of a full examination which included 
an ECG.  The examiner stated that rheumatic heart disease 
residuals were not found clinically, and residuals of 
rheumatic fever were not found.  The Board also notes that 
the September 1950 VA examiner performed an ECG which yielded 
normal results, and although he made a diagnosis of rheumatic 
heart disease, he qualified that diagnosis by adding the 
terms "from history."

The Board has also carefully considered the January 2005 
letter from Dr. D. which states that the veteran's 
cardiomyopathy was due in part most likely to his rheumatic 
heart disease.  However, the Board observes that Dr. D. 
stated in November 2003 that the veteran's enlarged heart 
most likely was not a result of his rheumatic heart disease 
in the past.  As it does not appear that Dr. D. based his 
opinion on the service treatment records and he provided no 
explanation for his two contradictory opinions, the Board 
finds his letters to be of less persuasive value.

The Board also finds the appellant is not entitled to service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309.  The only evidence 
of a cardiovascular-renal disease or organic heart disease 
within the veteran's first post-service year is the 
September 1946 VA opinion.  However, as discussed previously, 
the Board finds this opinion to be of less persuasive value 
as the examiner did not perform all necessary tests and 
appeared to base his diagnosis on the veteran's own 
recitation of his history.  Additionally, the examiner 
recorded no actual signs or symptoms of heart disease.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.

During his lifetime, the veteran was service connected for 
acne vulgaris with an evaluation of 10 percent.  Generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  See 38 C.F.R. § 3.312(c)(2).  As 
the veteran's acne vulgaris did not appear to affect a vital 
organ or other vital body function and does not appear to be 
related to arrhythmia, cardiomyopathy, or coronary artery 
disease, the Board finds that it did not contribute to the 
veteran's death.

The Board has carefully considered the statements offered by 
the appellant and notes that lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds the appellant's statements regarding her 
observations and experiences with the veteran competent 
regarding what she perceived through her senses.  However, 
while the appellant may sincerely believe that the veteran 
had rheumatic fever during his service which contributed to 
his cause of death, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, her 
statements regarding the causation of the veteran's death 
cannot be considered competent medical evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

For purposes of accrued benefits, a January 9, 1961 rating 
decision severing service connection for rheumatic heart 
disease was not clearly and unmistakably erroneous; the 
appeal is denied.

Entitlement to service connection for cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


